 



Lock-Up Agreement

 

 

June 5, 2013

 

William Blair & Company, L.L.C.

222 W. Adams Street

Chicago, IL 60606

 

Re: Private Placement of Securities

 

Ladies and Gentlemen:

 

The undersigned understands that William Blair & Company, L.L.C. proposes to act
as the exclusive placement agent (the “Placement Agent”), for Bacterin
International Holdings, Inc., a Delaware corporation (the “Company”), in
connection with the proposed private placement (the “Offering”) of shares (the
“Shares”) of common stock, par value $0.000001 per share (“Common Stock”), and
warrants to purchase Common Stock (the “Warrants” and together with the Shares,
the “Securities”), of the Company.

 

In order to induce the Placement Agent to continue its efforts in connection
with the Offering, the undersigned hereby agrees that for a period (the “Lock-Up
Period) beginning on the date hereof and ending [30] days following the date of
effectiveness of the registration statement registering the resale of the Shares
and shares of Common Stock issuable upon exercise of the Warrants filed by the
Company with the Securities and Exchange Commission in connection with such
Offering, the undersigned will not, without the prior written consent of the
Placement Agent, directly or indirectly, (1) offer, sell, contract to sell,
pledge, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, lend, or otherwise
transfer or dispose of any shares of Common Stock, or any securities convertible
into or exercisable or exchangeable for the Common Stock (including, without
limitation, shares of Common Stock or any such securities which may be deemed to
be beneficially owned by the undersigned in accordance with the rules and
regulations promulgated under the Securities Act of 1933, as the same may be
amended or supplemented from time to time (such shares of securities, the
“Beneficially Owned Shares”)); (2) enter into any sap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of the Beneficially Owned Shares, Common Stock, or any securities
convertible into or exchangeable for the Common Stock, regardless of whether any
such transaction described herein is to be settled by delivery of the Common
Stock or such other securities, or by delivery of cash or otherwise; (3) make
any demand for, or exercise any right with respect to, the registration of any
shares of the Beneficially Owned Shares, Common Stock or any security
convertible into or exercisable or exchangeable for the Common Stock; or (4)
publicly announce any intention to do any of the foregoing; provided, however,
that the obligations under this letter agreement (the “Lock-Up Agreement”) shall
not apply to any Securities acquired in connection with the Offering.

 



 

 

 

Notwithstanding the foregoing, the restrictions set forth in clause (1) and (2)
above shall not apply to (a) transfers (i) as a bona fide gift or gifts, or by
will or intestate succession, provided that the donee or donees or transferee or
transferees thereof agree to be bound in writing by the restrictions set forth
herein, (ii) to any trust for the direct or indirect benefit of the undersigned
or the immediate family of the undersigned, provided that the trustee of the
trust agrees to be bound in writing by the restrictions set forth herein, and
provided further that any such transfer shall not involve a disposition for
value, (iii) with the prior written consent of the Placement Agent or (iv)
effected pursuant to any exchange of “underwater” options with the Company;
provided that in the case of any transfer or distribution pursuant to clause
(i), (ii), (iii) or (iv), no filing under Section 16(a) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) shall be required or shall
be voluntarily made during the Lock-Up Period; (b) the acquisition or exercise
of an option or warrant to purchase shares of Common Stock (or any securities
convertible into or exercisable or exchangeable for Common Stock), including the
sale of a portion of stock to be issued in connection with such exercise to
finance a “cashless” exercise, provided that any such shares issued upon
exercise of such option or warrant (or any securities convertible into or
exercisable or exchangeable for Common Stock) shall continue to be subject to
the applicable provisions of this Lock-Up Agreement; (c) the purchase or sale of
the Company’s securities pursuant to a plan, contract or instruction that
satisfies all the requirements of Rule 10b5-1(c)(1)(i) under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), that was in effect prior
to the date hereof; or (d) the disposition of shares of Common Stock to satisfy
any tax withholding obligations upon the vesting of shares of restricted Common
Stock held by the undersigned. For purposes of this Lock-Up Agreement,
“immediate family” shall mean any relationship by blood, marriage or adoption,
not more remote than first cousin. None of the restrictions set forth in the
Lock-Up Agreement shall apply to Common Stock acquired after the date hereof in
open market transactions, provided that no filing under Section 16(a) of the
Exchange Act shall be required or shall be voluntarily made in connection with
subsequent sales of Common Stock acquired in such open market transactions. In
addition, the undersigned may at any time after the date hereof enter into a
trading plan or modify an existing trading plan that satisfies all of the
requirements of Rule 10b5-1(c)(1)(i)(B) under the Exchange Act if then permitted
by the Company and applicable law, provided that the Common Stock or other
securities subject to a new trading plan may not be sold during the Lock-Up
Period. Moreover, if the undersigned is a partnership, limited liability
company, trust, corporation or similar entity, it may distribute the Common
Stock or Beneficially Owned Shares to its partners, members or stockholders, or
to affiliates under the control of the undersigned, provided, however, that in
each such case, prior to any such transfer, each transferee shall execute a
duplicate form of this Lock-Up Agreement or execute an agreement, reasonably
satisfactory to the Placement Agent, pursuant to which each transferee shall
agree to receive and hold such Common Stock or Beneficially Owned Shares subject
to the provisions hereof, and there shall be no further transfer except in
accordance with the provisions hereof.

 

The foregoing restrictions are expressly agreed to preclude the undersigned from
engaging in any hedging or other transaction which is designed to or reasonably
expected to lead to or result in a sale or disposition of the Beneficially Owned
Shares or Common Stock even in such Beneficially Owned Shares or Common Stock
would be disposed of by someone other than the undersigned. Such prohibited
hedging or other transactions would include, without limitation, any short sale
or any purchase, sale or grant of any right (including, without limitation, any
put option or put equivalent position or call option or call equivalent
position) with respect to any of the Beneficially Owned Shares or Common Stock
or with respect to any security that includes, relates to, or derives any
significant part of its value from such Beneficially Owned Shares of Common
Stock.

 



 

 

 

The undersigned hereby agrees and consent to the entry of stop transfer
instructions with the Company’s transfer agent against the transfer of
securities of the Company held by the undersigned during the Lock-Up Period (as
may have been extended pursuant hereto), except in compliance with this Lock-Up
Agreement.

 

The undersigned understands that, if the Company notifies the Placement Agent in
writing that it does not intend to proceed with the Offering, or if the
Securities Purchase Agreement executed by Purchasers in connection with the
Offering does not become effective, or if the Offering shall terminate or be
terminated prior to payment for and delivery of the Securities to be sold
thereunder, or if the Purchase Agreement has not been executed within 30 days of
the date hereof, this Lock-Up Agreement shall be terminated and the undersigned
shall be released from all obligations under this Lock-Up Agreement.

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement. This Lock-Up Agreement
is irrevocable and all authority herein conferred or agreed to be conferred
shall survive the death or incapacity of the undersigned and any obligations of
the undersigned shall be binding upon the heirs, personal representatives,
successors and assigns or the undersigned. The undersigned agrees that
Purchasers of the Securities in the Offering shall be intended third-party
beneficiaries of the undersigned’s obligations under this Lock-Up Agreement.

 

This Lock-Up Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to conflict of laws principles
thereof.

 

[Signature page follows.]

 



 

 

 



              Very truly yours,                                                
                                                  Name of Security Holder (Print
exact name)                                                                    
                                    Signature                                  
                                                                      If not
signing in an individual capacity:                                              
                                                          Name of Authorized
Signatory (Print)                                                              
                                          Title of Authorized Signatory (Print)
     



 



 

 



